Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-21 have been considered and are pending examination. 


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 3, 5, 7, 13, 15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


As per claim 3 , the limitation " a storage device having a higher wear degree among the multiple storage devices " (in line(s) 3 ) renders the claim  indefinite since it's not clear what the comparative reference wear level (i.e. threshold)  is for a “higher” wear degree. Does applicant mean the highest wear degree among the multiple storage devices? , one of the highest wear degree among the multiple storage devices? Or other?. For the purposes of prior art rejection, examiner is interpreting “ a storage device having a higher wear degree among the multiple storage devices” as “ a storage device having one of the highest wear degree among the multiple storage devices “ . Appropriate correction/clarification is required.
Claim(s) 13 contain(s) same deficiencies as claim 3 and are rejected for the same reason.

As per claim 5, the limitation " an extent having a higher access load among the multiple extents " (in line(s) 2 ) renders the claim  indefinite since it's not clear what the comparative reference access load (i.e. threshold)  is for a “higher” access load. Does 
Claim(s) 15 contain(s) same deficiencies as claim 5 and are rejected for the same reason.

As per claim 7 , the limitation " an extent having a lower access load among the multiple extents " (in line(s) 5 ) renders the claim  indefinite since it's not clear what the comparative reference access load (i.e. threshold)  is for a “lower” access load. Does applicant mean the lowest access load among the multiple extents?, one of the lowest access load among the multiple extents? Or other?. For the purposes of prior art rejection, examiner is interpreting “ an extent having a lower access load among the multiple extents” as “ an extent having one of the lowest access load among the multiple extents” . Appropriate correction/clarification is required.
Claim(s) 17 contain(s) same deficiencies as claim 7 and are rejected for the same reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim(s) 1-6, 8, 10-16, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (U.S. Publication Number 2017/0147242) in view of Piszczek (U.S. Patent Number 9,652,160).

Referring to claims 1, 11 and 21, taking claim 11 as exemplary, Gong teaches “11. An apparatus for managing a storage system, comprising: at least one processor; 
a volatile memory; and a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least one processor, causing the apparatus to perform acts comprising:”  Gong [0181], [0182], [0185], [0186], [0189],  discloses processor, RAM and medium comprising instructions executed by processor “selecting a target storage device from multiple storage devices associated with the storage system in response to respective wear degrees of the multiple storage devices being higher than a first predetermined threshold;” Gong Figure 9, [0013], [0078], [0091], [0093], [0097]-[0099], [0104], [0165], [0166], Table 1 discloses sequencing multiple storage devices based on degrees of wear and further dividing the multiple storage devices into a first subset and a second subset based on a preset wear threshold (i.e. storage devices with degrees of wear above 70% are part of a target storage device subset or first subset and storage devices with degrees of wear below 70% are part of a source storage device subset or second subset ). Further, Gong [0108], [0109], [0110] discloses migrating data from second subset to the first where data is extracted from a FreeSize/(N-X) SSD in the second subset and migrates data to an SSD in the first subset identified to have unused chunks “selecting a source extent from multiple extents residing on storage devices other than the target storage device,” “and moving data in the source extent to the target storage device.” Further, Gong [0108], [0109], [0110] discloses migrating data from second subset to the first where data is extracted from a FreeSize/(N-X) SSD in the second subset and migrates data to an SSD in the first subset identified to have unused chunks  
Gong does not explicitly teach “regarding multiple extents in the multiple storage devices, determining respective access loads of the multiple extents;” moving data ..“ on the basis of the respective access loads of the multiple extents;”
However Piszczek teaches “regarding multiple extents in the multiple storage devices, determining respective access loads of the multiple extents;” moving data ..“ on the basis of the respective access loads of the multiple extents;” Piszczek col 1 ln 53-63, col 5 ln 46-67, col 6 ln 1-15, col 8 ln 38-45, col 10 ln 40-67, col 11 ln 24-31, col 12 ln 9-18, 27-36, 44-49, col 13 ln 18-32 discloses data migration to and from PDEs (Physical Device  Extents) where data distribution is dynamically changed in an uneven manner based on I/O activity or usage pattern and  remaining health of NVM devices
Gong and Piszczek are analogous art because they are from the same field of endeavor namely, memory management.
Piszczek, that distributing data in a pool of NVM devices in an uneven manner improves performance by preventing End of Life failures on multiple devices from occurring in a same time interval (Piszczek col 1 ln 32-52, col 5 ln 46-50, col 8 ln 38-45). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Piszczek’s distribution of data in a pool of NVM devices in an uneven manner in the system of Gong to improve performance by preventing End of Life failures on multiple devices from occurring in a same time interval
As per the non-exemplary claims 1 and 21, these claims have similar limitations and are rejected based on the reasons given above.
	
Referring to claims 2 and 12, taking claim 12 as exemplary, the combination of  Gong and Piszczek teaches “12. The apparatus of claim 11, the acts further comprising: obtaining respective wear degrees of the multiple storage devices, comprising: regarding a given storage device among the multiple storage devices, determining an erase count of erase operations which have been performed to the given storage device; and determining a wear degree for the given storage device on the basis of the erase count and the maximum erase count permitted by the given storage device.” Gong [0005], [0043], [0046], [0061] discloses measuring service life based on extent of wear of device and its characterized number of erase times limit (i.e. wear-out limit or when it needs to be replaced).


Referring to claims 3 and 13, taking claim 13 as exemplary, the combination of  Gong and Piszczek teaches “13. The apparatus of claim 11, wherein selecting a target storage device from the multiple storage devices comprises: selecting a storage device having a higher wear degree among the multiple storage devices as the target storage device.” Gong Figure 9, Table 1 sequence number(i)=1, [0089]-[0091], [0165], [0166] discloses devices ordered based on degrees of wear where the device with maximum degree of wear is identified ( number 1) for data migration
As per the non-exemplary claim 3, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 4 and 14, taking claim 14 as exemplary, the combination of  Gong and Piszczek teaches “14. The apparatus of claim 11, wherein determining respective access loads of the multiple extents comprises:  regarding a given extent among the multiple extents, determining an access load of the given extent on the basis of any of: a frequency that writes are performed to the given extent or the amount of data written to the given extent.” Piszczek col 1 ln 53-63, col 5 ln 46-67, col 6 ln 1-15, col 8 ln 38-45, col 10 ln 40-67, col 11 ln 24-31, col 12 ln 9-18, 27-36, 44-49, col 13 ln 18-32 discloses PDEs (Physical Device  Extents) migration based on I/O activity
The same motivation that was utilized for combining Gong and Piszczek as set forth in claim 11 is equally applicable to claim 14.


Referring to claims 5 and 15, taking claim 15 as exemplary, the combination of  Gong and Piszczek teaches “15. The apparatus of claim 14, wherein selecting a source extent from the multiple extents comprises: selecting an extent having a higher access load among the multiple extents as the source extent.” Gong Figure 9, [0013], [0078], [0091], [0093], [0097]-[0099], [0104], [0165], [0166], Table 1 discloses storage devices with degrees of wear above 70% are part of a target storage device subset or first subset and storage devices with degrees of wear below 70% are part of a source storage device subset or second subset. Further, Gong [0108], [0109], [0110] discloses data to migrate to first subset of devices selected from second subset of devices
As per the non-exemplary claim 5, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 6 and 16, taking claim 16 as exemplary, the combination of  Gong and Piszczek teaches “16. The apparatus of claim 11, wherein moving data in the source extent to the target storage device comprises: in response to a free extent existing in the target storage device, moving data in the source extent to the free extent.” Gong [0108], [0109], [0110] discloses migrating data from second subset to the first where data is extracted from a FreeSize/(N-X) SSD in the second subset and migrates data to an SSD in the first subset identified to have unused chunks
As per the non-exemplary claim 6, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 8 and 18, taking claim 18 as exemplary, the combination of  Gong and Piszczek teaches “18. The apparatus of claim 11, wherein the acts further comprise: obtaining a wear degree of the target storage device; and migrating data in various extents in the target storage device to a backup storage device in response to the wear degree being higher than a second threshold.” Gong [0055] discloses space reserved in the storage to perform backup and data restore after a disk fails ( i.e. exceeds its limit of number of times of erasures)
As per the non-exemplary claim 8, this claim has similar limitations and is rejected based on the reasons given above.


Claim(s) 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (U.S. Publication Number 2017/0147242) in view of Piszczek (U.S. Patent Number 9,652,160) and further view of Chiu  (U.S. Patent Number 8,365,023)


Gong and Piszczek teaches all the limitations of claim 11  from which claim 17  depends.
The combination of Gong and Piszczek does not explicitly teach “wherein moving data in the source extent to the target storage device comprises: in response to no free extent existing in the target storage device, determining access loads of multiple extents in the target storage device; selecting an extent having a lower access load among the multiple extents as a destination extent; and swapping data in the source extent and the destination extent.”
However, Chiu teaches “wherein moving data in the source extent to the target storage device comprises: in response to no free extent existing in the target storage device, determining access loads of multiple extents in the target storage device; selecting an extent having a lower access load among the multiple extents as a destination extent; and swapping data in the source extent and the destination extent.” Chiu col 6 ln 20-45, col 7 ln 24-39, col 9 ln 8-34, claim 7 disclose an adaptive placement plan that relocates data based on resource availability and heat rank. Rank heat of extents are calculated and if, when trying to relocate data there is no spare capacity in the target rank, a cold target extent is identified and then swapped with a source extent.
Gong, Piszczek and Chiu are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Chiu, that an adaptive data (Chiu col 6 ln 20-45, col 8 ln 6-20). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chiu’s adaptive data placement plan in the system of Gong and Piszczek to improve performance by using fine grain statistics based on IOPS, rank heat and resource availability to generate a plan to relocate data for optimum performance.
As per the non-exemplary claim 7, this claim has similar limitations and is rejected based on the reasons given above.


Claim(s) 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (U.S. Publication Number 2017/0147242) in view of Piszczek (U.S. Patent Number 9,652,160) and further view of KOSEKI (U.S. Publication Number 2015/0378613)

Referring to claims 9 and 19, taking claim 19 as exemplary, the combination of Gong and Piszczek teaches all the limitations of claim 11  from which claim 19  depends.
The combination of Gong and Piszczek does not explicitly teach “updating an address mapping between the storage system and the multiple storage devices on the basis of an address of the source extent and an address of the data moved from the 
However, KOSEKI teaches “updating an address mapping between the storage system and the multiple storage devices on the basis of an address of the source extent and an address of the data moved from the source extent in the target storage device; and  processing an access request for data in the storage system on the basis of the updated address mapping.” KOSEKI Figure 17 element 23100, [0089], [0124], [0132], [0133], [0143], [0145], [0196], [0197], [0240] discloses managing wear and capacity leveling in a storage system by dynamically updating correspondences between logical address ranges and physical address ranges using a logical to physical conversion table when selected data is shifted or exchanged
Gong, Piszczek and KOSEKI are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by KOSEKI, that capacity leveling improves performance by reducing differences in free capacity to reduce differences in maximum physical capacity thus expanding the usable logical capacities (KOSEKI [0014], [0090]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate KOSEKI’s capacity leveling in the system of Gong and Piszczek to improve performance by reducing differences in free capacity to reduce differences in maximum physical capacity thus expanding the usable logical capacities
.





















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US2019/0294346 LIMITING SIMULTANEOUS FAILURE OF MULTIPLE STORAGE DEVICES Barzik.

US7865761 Accessing Multiple Non-volatile Semiconductor Memory Modules In An Uneven Manner Chilton.

US 20130179631 SOLID-STATE DISK (SSD) MANAGEMENT Cepulis.

NPL Differential RAID: Rethinking RAID for SSD Reliability Mahesh Balakrishnan, Asim Kadav, Vijayan Prabhakaran, Dahlia Malkhi. Microsoft Research Silicon Valley, Mountain View, CA, USA. University of Wisconsin, Madison, WI, USA. April 13–16, 2010.

NPL Optimizing RAID/SSD Controllers with Lifetime Extension for Flash-Based SSD Array. Lei Han . June 19–20, 2018, Philadelphia, PA, USA



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID YI/Supervisory Patent Examiner, Art Unit 2132